Citation Nr: 0940249	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  06-25 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder, including as secondary to service-connected 
diabetes mellitus.  

2.  Entitlement to service connection for hypertension, 
including as secondary to service-connected diabetes 
mellitus.  

3.  Entitlement to service connection for bilateral hand 
tremors, including as secondary to service-connected diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to 
September 1962 and from July 1963 to July 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in January 2005, a statement of the 
case was issued in May 2006, and a substantive appeal was 
received in June 2006.  

The September 2004 rating decision also denied entitlement to 
increased ratings for diabetes mellitus, hiatal hernia with 
Barrett's esophagitis, hemorrhoids, and duodenal ulcer, and 
the Veteran filed a notice of disagreement in January 2005.  
With regard to the issues of increased ratings for diabetes 
mellitus, hemorrhoids, and duodenal ulcer, a statement of the 
case was issued in May 2006.  However, in his substantive 
appeal, the Veteran expressly indicated that he was only 
appealing the anxiety, hypertension, and hand tremor issues.  
With regard to the hernia issue, the Veteran withdrew such 
appeal in a statement filed in June 2006, prior to 
certification to the Board.  Thus, the diabetes mellitus, 
hiatal hernia with Barrett's esophagitis, hemorrhoids, and 
duodenal ulcer issues are not in appellate status.  See 
generally 38 U.S.C.A. § 7105 (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the Veteran has voiced an argument that 
his current anxiety, hypertension, and hand tremor 
disabilities are secondary to service-connected diabetes 
mellitus.  The Veteran has undergone a VA examination in 
April 2004.  However, the VA examination did not address 
whether the Veteran's anxiety and hand tremors are caused or 
aggravated by diabetes mellitus.  The VA examination also did 
not address whether the Veteran's hypertension was aggravated 
by diabetes mellitus.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Such 
matters involve medical questions and must be addressed by 
medical personnel.  Under the circumstances, the Board 
believes that a VA examination with opinion is necessary to 
comply with 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of 
any current anxiety disorder.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  
Following a thorough evaluation, during 
which all indicated tests are 
performed, the examiner should:

a) diagnose any current anxiety 
disorder shown to exist;

b) opine whether any such anxiety 
disorder is at least as likely as not 
related to the Veteran's service-
connected diabetes mellitus;

c) if not, opine whether any such 
anxiety disorder is aggravated by the 
Veteran's service-connected diabetes 
mellitus; and

d) provide detailed rationale, with 
specific references to the record, for 
the opinion.  

2.  The Veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of 
any current hypertension.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  
Following a thorough evaluation, during 
which all indicated tests are 
performed, the examiner should:

a) diagnose any current hypertension 
shown to exist;

b) opine whether any such hypertension 
is at least as likely as not related to 
the Veteran's service-connected 
diabetes mellitus;

c) if not, opine whether any such 
hypertension is aggravated by the 
Veteran's service-connected diabetes 
mellitus; and

d) provide detailed rationale, with 
specific references to the record, for 
the opinion.  

3.  The Veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of 
any current hand tremors.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  
Following a thorough evaluation, during 
which all indicated tests are 
performed, the examiner should:

a) diagnose any current hand tremors 
shown to exist;

b) opine whether any such hand tremors 
are at least as likely as not related 
to the Veteran's service-connected 
diabetes mellitus;

c) if not, opine whether any such hand 
tremors are aggravated by the Veteran's 
service-connected diabetes mellitus; 
and

d) provide detailed rationale, with 
specific references to the record, for 
the opinion.  

4.  After completion of the above, the 
RO should readjudicate the claims of 
entitlement to service connection for 
anxiety disorder, hypertension, and 
hand tremors, all as secondary to 
service-connected diabetes mellitus.  
Unless the benefits sought are granted, 
the appellant should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


